Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION
2.       This Office Action responds to the Request For Continued Examination filed 5/18/2022. Applicant's arguments filed with respect to the claims have been fully considered but they are not persuasive. The rejection of the claims is maintained under prior art Sather and Na as cited below. Applicant’s remarks are addressed in the Response to Applicant’s Remarks as cited below.
Claims 16-25, 27-34 are pending.


Continued Examination Under 37 CFR 1.114
3.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/18/2022 has been entered.
 


Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claims 16-20, 22-25, and 27-32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sather (U.S. Pub. No. 2008/0001577 A1) in view of Na et al. (U.S. Pub. No. 2016/0164146 A1).


As per claim 16, Sather discloses:
An electrical circuit comprising:
 an energy transducer (See Figure 6, i.e. 136 & Para [0039]-[0040]); 
an energy storage system (See Figure 6, i.e. 134 & Para [0039]-[0040]); and 
a first terminal and a second terminal, wherein the energy transducer is electrically coupled with the first and second terminals, wherein the energy storage system is electrically coupled with the first and second terminals (See Figure 6, i.e. terminal connected to 136 & Para [0039]-[0040] – See Figure 9. Battery create terminal for connection to load 164), 
wherein the energy transducer is configured to charge the energy storage system at discrete time intervals (See Figure 6, i.e. 136 & Para [0039]-[0040], Para [0031], i.e. charging…applied battery), 
wherein the energy storage system is configured to provide energy continuously (See Figure 6, i.e. terminal connected to 136 & Para [0039]-[0040] – See Figure 9. Battery create terminal for connection to load 164), wherein the energy transducer comprises a solar cell (See Figure 6, i.e. 136 & Para [0039]-[0040]), and wherein the energy storage system comprises a solid-state storage battery (See Figure 6, i.e. 134 & Para [0039]-[0040], Para [0029]).
Sather does not discloses: wherein two or more circuit elements are arranged in a package, a shape and a size of which is modeled on a shape and a size of a conventional commercial battery such that the package is insertable into a battery holder.
However, Na discloses: wherein two or more circuit elements are arranged in a package, a shape and a size of which is modeled on a shape and a size of a conventional commercial battery such that the package is insertable into a battery holder (See Figure 1 & Figure 2 & Para [0055]-[0066], See Para [0096]-[0097], i.e. passive elements R1…C3).
Therefore, it would have been obvious to a person of ordinary skill in the 

art at the effective filing date of the invention to incorporate the teaching of Na into the 

teaching of Sather because it would allow packing an battery protection circuit into a 

battery package (See Para [0004]).


As per claim 17, Sather and Na discloses all of the features of claim 16 as discloses above wherein Sather also discloses wherein the energy transducer and the energy storage system are interconnected in parallel (See Figure 6, i.e. 136 & 134 & Para [0039]-[0040]).

As per claim 18, Sather and Na discloses all of the features of claim 16 as discloses above wherein Sather also discloses a diode interconnected between the energy storage system and the energy transducer  (See Figure 6, i.e. 140 & Para [0039]-[0040]).

As per claim 19, Sather and Na discloses all of the features of claim 16 as discloses above wherein Sather also discloses a varistor interconnected in parallel with the energy storage system and in parallel with the energy transducer (See Figure 6, i.e. 138 & Para [0039]-[0040]).

As per claim 20, Sather and Na discloses all of the features of claim 16 as discloses above wherein Sather also discloses a resistive element in the energy storage system, which is interconnected in series with the solid-state storage battery (See Figure 7, i.e. 150 & Para [0039]-[0041]).

As per claim 22, Sather and Na discloses all of the features of claim 16 as discloses above wherein Sather also discloses wherein the energy transducer comprises three or six solar cells, which are series-interconnected (See Para [0040], i.e. cells connected in series), and wherein the energy storage system comprises one or two solid-state storage batteries, which are series-interconnected (See Figure 6, i.e. 134 & Para [0039]-[0040]). 

As per claim 23, Sather and Na discloses all of the features of claim 22 as discloses above wherein Sather also discloses wherein at least one solid-state storage battery is a reflow-solderable SMD device (See Para [0054], i.e. package …adheres to a substrate).

As per claim 24, Sather and Na discloses all of the features of claim 16 as discloses above wherein Sather also discloses wherein at least one circuit component is embedded in a ceramic multilayer substrate (See Para [0040]-[0041], i.e. substrate…ceramic).

As per claim 25, Sather and Na discloses all of the features of claim 16 as discloses above wherein Sather also discloses wherein at least two different circuit components are structurally combined into one module (See Figure 6, i.e. terminal connected to 136 & Para [0039]-[0040] – See Figure 9. Battery create terminal for connection to load 164).

As per claim 27, Sather and Na discloses all of the features of claim 16 as discloses above wherein Sather also discloses the method comprising: using the electrical circuit as a power supply in an autonomous circuit (See Figure 6, i.e. terminal connected to 136 & Para [0039]-[0040] – See Figure 9. Battery create terminal for connection to load 164).

As per claim 28, Sather and Na discloses all of the features of claim 27 as discloses above wherein Sather also discloses wherein the autonomous circuit is a radio circuit, a light switch, an alarm system, a fire detector, a clock, a remote control, a weather station or a motion detector (See Para [0009], i.e. radios, Para [0037], i.e. RFID).

As per claim 29, Sather and Na discloses all of the features of claim 27 as discloses above wherein Sather also discloses wherein the autonomous circuit is a sensor or a radio sensor (See Para [0009], i.e. radios, Para [0037], i.e. RFID, See Figure 9, i.e. sensor).

As per claim 30, Sather and Na discloses all of the features of claim 29 as discloses above wherein Sather also discloses wherein the sensor is configured to detect radiation, pressure, temperature, humidity, a presence of a chemical substance, a gas or acceleration or a combination thereof (See Para [0009], i.e. radios, Para [0037], i.e. RFID, See Figure 9, i.e. pressure sensor).

As per claim 31, Sather and Na discloses all of the features of claim 16 as discloses above wherein Sather also discloses a diode interconnected between the energy storage system and the energy transducer (See Figure 6, i.e. 140 & Para [0039]-[0040]); and an autonomous circuit, wherein at least one circuit component is embedded in a ceramic multilayer substrate (See Para [0040]-[0041], i.e. substrate…ceramic), and wherein the autonomous circuit is a radio circuit, a light switch, an alarm system, a fire detector, a clock, a remote control, a weather station or a motion detector (See Para [0009], i.e. radios, Para [0037], i.e. RFID).

As per claim 32, Sather and Na discloses all of the features of claim 16 as discloses above wherein Sather also discloses a diode interconnected between the energy storage system and the energy transducer (See Figure 6, i.e. 140 & Para [0039]-[0040]); and a sensor configured to detect radiation, pressure, temperature, humidity, a presence of a chemical substance, a gas or acceleration or a combination thereof (See Para [0009], i.e. radios, Para [0037], i.e. RFID, See Figure 9, i.e. pressure sensor), wherein at least one circuit component is embedded in a ceramic multilayer substrate  (See Para [0040]-[0041], i.e. substrate…ceramic).

6.	Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sather (U.S. Pub. No. 2008/0001577 A1) in view of Na et al. (U.S. Pub. No. 2016/0164146 A1) and further in view of Gao et al. (U.S. Pub. No. 2017/0279297 A1).

As per claim 21, Sather and Na discloses all of the features of claim 16 as discloses above.
Sather and Na does not disclose: a capacitive element in the energy storage system, which is interconnected in parallel with the solid-state storage battery. 
	However, Gao discloses: a capacitive element in the energy storage system, which is interconnected in parallel with the solid-state storage battery (See Figure 1 , i.e. C in parallel with storage 3 & Para [0029]-[0046]).
Therefore, it would have been obvious to a person of ordinary skill in the 

art at the effective filing date of the invention to incorporate the teaching of Gao into the 

teaching of Sather and Na because it would allow designer to reduce noise within a 

circuit design (See Para [0038]-[0039]).


Allowable Subject Matter
7.	Claims 33 and 34 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

8.	The following is a statement of reasons for the indication of allowable subject matter:  With respect to claims 33 and 34, the prior art does not teach the limitations of claim 33  , where claim 34 depend on claim 33.



Response to Applicant’s Remarks

9.	With respect to Applicant’s remarks, the following are addressed:


Applicant's arguments filed with respect to the claims have been fully considered but they are not persuasive.
	Applicant’s remarks (Pages 6-7 of response filed 4/26/2022), argues that the prior art does not teach “a shape and a size of which is modeled on a shape and a size of a conventional commercial battery such that the package is insertable into a battery holder” that is based for solid state battery. 
	With respect to Applicant’s remarks, although Na battery package is for lithium battery, the limitations of the claims does not recited that the battery package is for a solid state battery and having shape directed to the solid state battery, therefore Na discloses of the two or more circuit elements are arranged in a package, a shape and a size of which is modeled on a shape and a size of a conventional commercial battery such that the package is insertable into a battery holder as cited above, teaches the limitations of the claims.
Because the prior art have been shown to discloses the limitations of the claims as cited above, the rejection of the claims is maintained under prior art Sather and Na as cited above. This office action is Non-Final.
	
Conclusion
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NHA T NGUYEN whose telephone number is (571)270-1405. The examiner can normally be reached M-F 8:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Chiang can be reached on 571-272-7483. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NHA T NGUYEN/Primary Examiner, Art Unit 2851